UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-34089 BANCORP OF NEW JERSEY, INC. (Exact name of registrant as specified in its charter) New Jersey 20-8444387 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1365 Palisade Ave, Fort Lee, New Jersey (Address of principal executive offices) (Zip Code) (201) 944-8600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of November 9, 2009 there were 5,206,932 outstanding shares of the issuer’s class of common stock, no par value. 1 INDEX PAGE PartIFinancial Information Item 1. Financial Statements: Unaudited Consolidated Statements of Financial Condition-September 30, 2009 and December 31, 2008 3 Unaudited Consolidated Statements of Operations – Three Months Ended September 30, 2009 and 2008 4 Unaudited Consolidated Statements of Operations – Nine Months Ended September 30, 2009 and 2008 5 Unaudited Consolidated Statements of Cash Flows – Nine Months Ended September 30, 2009 and 2008 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 32 PartIIOther Information Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Submission of Matters to a Vote of Securities Holders 33 Item 5. Other Information 33 Item 6. Exhibits 33 Signatures 34 2 Index PART IFINANCIAL INFORMATION ITEM1.Financial Statements BANCORP OF NEW JERSEY, INC. UNAUDITED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in thousands, except share data) ASSETS September 30,2009 December31, 2008 Cash and due from banks $ $ Interest bearing deposits 55 Federal funds sold 69 Total cash and cash equivalents Restricted investment in bank stock, at cost Securities available for sale, at fair value (amortized cost of $20,250 and $17,641, respectively) Securities held to maturity (fair value of $4,300 and $0, respectively) – Loans receivable Deferred loan fees and unamortized costs, net 22 90 Less: allowance for loan losses ) ) Net loans Premises and equipment, net Accrued interest receivable Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposits: Non-interest bearing $ $ Savings and interest-bearing transaction accounts Time deposits under $100 Time deposits $100 and over Total deposits Accrued interest payable and other liabilities TOTAL LIABILITIES Commitments and contingencies Stockholders’ equity: Common stock, no par value, authorized 20,000,000 shares; issued and outstanding 5,206,932 shares at September 30, 2009; and 5,065,283 shares at December 31, 2008 Retained earnings Accumulated other comprehensive income 21 53 TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to unaudited consolidated financial statements 3 Index BANCORP OF NEW JERSEY, INC.
